United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-11331
                         Summary Calendar



ELIGAH DARNELL, JR

                     Plaintiff - Appellant

     v.

TERRY LEWIS, Assistant District Attorney, Tarrant County, JAMES
HUDSON, Assistant District Attorney, Tarrant County; JERRY L WOOD

                     Defendants - Appellees

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:04-CV-629
                       --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Eligah Darnell, Jr., Texas state prisoner # 0279245, appeals

the district court’s judgment dismissing with prejudice his

42 U.S.C. § 1983 complaint unless Darnell pays monetary sanctions

of $150.   Darnell argues that he inadvertently erroneously

answered a question in the complaint concerning prior lawsuits

that he had filed.

     A district court may sua sponte dismiss an action for

failure to prosecute or to comply with any court order.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11331
                                -2-

FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127

(5th Cir. 1988).   A review of this record and prior suits filed

by Darnell reflect that Darnell engaged in contumacious behavior

warranting the sanctions imposed.   Because it is clear that

Darnell deliberately misled the district court in his response to

the inquiry in the complaint and also continued to do so when

asked to show cause, the district court did not abuse its

discretion in imposing the sanction of dismissal pending payment

of a monetary sanction.   The dismissal is AFFIRMED.

     Darnell’s motion for appointment of counsel is DENIED.